         Case 1:21-cv-00396-RJL Document 15-2 Filed 08/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAIRN ENERGY PLC and
 CAIRN UK HOLDINGS LIMITED,

                                  Petitioners,
                                                       Case No. 1:21-cv-00396-RJL
        v.

 REPUBLIC OF INDIA,

                                  Respondent.



                                       [PROPOSED] ORDER

       Upon consideration of the Republic of India’s Motion to Stay, and any responses and

replies thereto, it is on this ____ day of ______________, 2021, hereby:

       ORDERED that the Republic of India’s Motion to Stay is GRANTED, and further

       ORDERED that further proceedings in this action are hereby stayed pending the final

decision of the Court of Appeal of The Hague resolving the set-aside proceedings for the arbitral

award in this case, and further

       ORDERED that the parties shall provide the Court with reports on the status of the Court

of Appeal of The Hague proceedings every six months following this order, and further

       ORDERED that the parties shall inform the Court of the decision of the Court of Appeal

of The Hague within 14 days of the issuance of such decision and agree to a briefing schedule

going forward for resolution of the motions and/or petition pending in this case.
        Case 1:21-cv-00396-RJL Document 15-2 Filed 08/13/21 Page 2 of 2




SO ORDERED

Date: ______________, 2021




                                          ____________________________________
                                          Honorable Richard J. Leon
                                          United States District Court Judge



Copies to:


 Mark McNeill                                 Carolyn B. Lamm
 Dennis H. Hranitzky                          Nicolle Kownacki
 Debra O’Gorman                               David Riesenberg
 QUINN EMANUEL URQUHART & SULLIVAN            WHITE & CASE LLP
 LLP                                          701 Thirteenth Street, NW
 51 Madison Avenue, 22nd Floor                Washington, DC 20005
 New York, NY 10010                           202-626-3600
 212-849-7030                                 clamm@whitecase.com
 markmcneill@quinnemanuel.com                 nkownacki@whitecase.com
 dennishranitzky@quinnemanuel.com             david.riesenberg@whitecase.com
 debraogorman@quinnemanuel.com

 Florentina Dragulescu Field
 QUINN EMANUEL URQUHART & SULLIVAN
 LLP
 1300 I Street NW, Suite 900
 Washington, District of Columbia 20005
 202-538-8000
 florentinafield@quinnemanuel.com




                                          2
